 
[logo.jpg]
4 West Rockland Road, 1st Floor, Montchanin, Delaware 19710
Phone:  (302) 656-1708    Fax:  (302) 656-1703
 

--------------------------------------------------------------------------------

Certificate of Stock Option Award
Under the Acorn Energy, Inc. Amended and Restated 2006 Stock Incentive Plan
 

--------------------------------------------------------------------------------

Name of Optionee


You have been granted an option ("Option") to buy shares of the Common Stock of
Acorn Energy, Inc. stock as follows:


Date of Grant
   
Stock Option Agreement
 
[Nonqualified Stock Option][Incentive Stock Option]
Option Price per Share
 
$[Price]
Total Number of Options Granted
   
Expiration Date
   

  

--------------------------------------------------------------------------------

VESTING SCHEDULE 

         
Cumulative Amount
     
Options Available
   
of Options Available
 
On or After
 
For Exercise
   
For Exercise
 
Grant Date
    0       0  
Vesting Dates
    [ ]     [ ]



By your signature and Acorn’s signature below, you and Acorn agree that this
Option is granted under and governed by the terms and conditions of Acorn’s
Stock Option Agreement and the Amended and Restated 2006 Stock Incentive Plan,
which are attachments hereto and are made a part hereof.


Attachments:


1. 
Stock Option Award Agreement

2.
Acorn Energy, Inc. 2006 Stock Incentive Plan.



ACORN ENERGY, INC.
 
OPTIONEE
       
By:
       
Name:
 
Name:
 
Title:
   


 

--------------------------------------------------------------------------------

 

NONQUALIFIED OPTION AWARD AGREEMENT
 
(Issued Pursuant to the Acorn Energy, Inc. 2006 Stock Incentive Plan, as amended
and restated effective November 3, 2008)


THIS OPTION AWARD AGREEMENT ("Agreement"), effective as of the date (the
"Effective Date") set forth in the Certificate to which this Agreement is
attached (the "Certificate"), represents the grant of a nonqualified stock
option ("Option") by Acorn Energy, Inc., a Delaware corporation (the "Company"),
to the person named in the Certificate (the "Participant"), subject to the terms
and conditions set forth below and pursuant to the provisions of the Company’s
2006 Stock Incentive Plan, originally adopted by the Company's Board of
Directors on February 8, 2007, amended and restated by the Board of Directors in
September 2008 and approved by shareholders on November 3, 2008  (the
"Plan").The Option granted hereby is intended to be an "NQSO" as such term is
defined in the Plan and is not intended to be an "Incentive Option" as such term
is defined in the Plan.
 
All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan. The parties hereto agree as follows:
 
1. General Option Grant Information. The individual named in the Certificate has
been selected to be a Participant in the Plan and receive a nonqualified option
grant as specified in the Certificate.


2. Grant of Option. The Company hereby grants to the Participant an Option to
purchase the number of Shares set forth in the Certificate, exercisable at the
stated Option Price, which is equal to or greater than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date specified in the
Certificate, as determined in the manner and subject to the terms and conditions
of the Plan and this Agreement.
 
3. Option Term. The term of this Option begins as of the Effective Date and
continues through the Expiration Date as specified in the Certificate, unless
sooner terminated in accordance with the terms of this Agreement.
 
4. Vesting Period. (a) In General. Subject to the terms of this Agreement and
the Plan, this Option shall vest and be exercisable as indicated in the
Certificate.  For the specified vesting to occur on any vesting date set forth
therein, the Participant must be continuously employed by or serving as an
Employee, Director or Third Party Service Provider of the Company or any of its
Affiliates from the Effective Date through such vesting date. Except as may
otherwise be provided herein, if the Participant's employment or service as an
Employee, Director or Third Party Service Provider terminates before the last
vesting date set forth in the Certificate, the portion of the Option granted
hereby that is unvested as of the date of termination shall be automatically
forfeited.


(b) No Partial Vesting.  Except as may be otherwise set forth herein or in the
Plan, in no event shall the Participant have any rights to exercise any portion
of the Option granted hereunder prior to the date such portion vests pursuant to
the Vesting Schedule set forth in the Certificate.
 

--------------------------------------------------------------------------------


 
5. Exercise. The Participant, or the Participant's representative upon the
Participant's death or disability, may exercise this Option at any time prior to
the termination of the Option, subject to and as provided in Sections 3 and 8.
 
6. How to Exercise. This Option shall be exercised by written notice to the
Committee or such other administrator appointed by the Committee, specifying the
number of Shares subject to this Option Participant desires to exercise. The
Option Price for the number of Shares with respect to which this Option is being
exercised shall be payable to the Company in full: (a) in cash or its
equivalent; (b) by cashless (broker-assisted) exercise; (c) by tendering (either
by actual delivery or attestation) previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the Option Price
(provided that except as otherwise determined by the Committee, the Shares that
are tendered must have been held by the Participant for at least six months
prior to their tender to satisfy the Option Price or have been purchased on the
open market) or (d) by any other method approved or accepted by the Committee in
its sole discretion, including, without limitation, net exercise. In no event
may the Option be exercised for a fraction of a share.
 
Unless otherwise determined by the Committee, all cash payments under all of the
methods indicated above shall be paid in United States dollars.
 
7. Nontransferability. (a) In General. Except as may be provided in Section 7(b)
below, this Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, except as provided in the Plan. No assignment or transfer of this
Option in violation of this Section 7, whether voluntary or involuntary, by
operation of law or otherwise, except by will or the laws of descent and
distribution or as otherwise required by applicable law, shall vest in the
assignee or transferee any interest whatsoever.


(b) Transfers With The Consent of the Committee. With the prior written consent
of the Committee, the Option granted hereby may be transferred by the
Participant to any person or entity specified in such prior written consent
(each, a "Permitted Assignee"); provided, however, that if such consent is
granted, the Permitted Assignee shall be subject to the terms of this Agreement
and the Plan unless an exception is granted in writing by the Committee.


8. Termination of Option. (a) Termination for Cause. Except as may otherwise be
provided in a written agreement between the Company (or any Affiliate) and
Participant, in the event of the termination of the Participant's service as an
Employee, Director or Third Party Service Provider for “cause”, this Option and
all rights granted hereunder shall be forfeited and deemed cancelled and no
longer exercisable on the date of such termination, unless the Committee
determines otherwise. For purposes of this Agreement, the term "cause" shall
have the meaning set forth in any employment, consulting or similar agreement
between the Company (or any Affiliate) and the Participant or, in the event
there is no such agreement (or if any such  agreement does not contain a
definition of “cause”), the term “cause” shall mean (i) Participant’s conviction
of, guilty or no contest plea to, or confession of guilt of, any felony or other
crime involving moral turpitude, (ii) an act or omission by Participant in
connection with Participant’s employment with or service to the Company or its
Affiliates that constitutes fraud, criminal conduct, breach of fiduciary duty,
dishonesty, gross negligence, malfeasance or willful misconduct, in each case,
which the Company determines in good faith to be materially harmful or
detrimental to the Company or (iii) material breach by Participant of any
agreement with the Company or its Affiliates or continuing failure by
Participant to perform such duties as are properly assigned to Participant, in
each case, if curable, after having failed to cure the same within 30 days
following notice from the Company.  Any determination of “cause” shall be made
in the sole good faith discretion of the Committee.
 
3

--------------------------------------------------------------------------------


 
(b) Termination Without Cause. Unless otherwise determined by the Committee, in
the event of the termination of the Participant's service as an Employee,
Director or Third Party Service Provider other than for cause or other than as a
result of the Participant's death or disability, this Option and all rights
granted hereunder shall be forfeited and deemed cancelled and no longer
exercisable on the day which is 18 months after the date of such termination,
provided, however, that (i) in no instance may the term of this Option, as so
extended, exceed the Expiration Date, and (ii) only Option(s) not previously
expired or exercised, to the extent vested and exercisable on the date of
termination, shall be exercisable (i.e. no vesting shall occur during the
aforementioned 18-month post-termination period).


(c) Death. In the event the Participant dies while serving as an Employee,
Director or Third Party Service Provider, the Option to the extent not
previously expired or exercised shall, to the extent vested and exercisable on
the date of death, be exercisable by the estate of such Participant or by any
person who acquired such Option by bequest or inheritance, or by the Permitted
Assignee, at any time within 18 months after the death of the Participant,
unless earlier terminated pursuant to its terms, provided, however, that in no
instance may the term of the Option, as so extended, exceed the date of
expiration set forth in Section 3 above.
 
(d) Disability. In the event the Participant ceases to perform services of any
kind (whether as an Employee, Director or Third Party Service Provider) for the
Company or any of its Subsidiaries or Affiliates due to permanent and total
disability, the Participant, or his guardian or legal representative, or a
Permitted Assignee, shall have the unqualified right to exercise the vested
portion of the Option, to the extent not previously exercised or expired, as of
the first date of permanent and total disability (as determined in the sole
discretion of the Committee), at any time within 18 months after the first date
of permanent and total disability, unless earlier terminated pursuant to its
terms, provided, however, that in no instance may the term of the Option, as so
extended, exceed the date of expiration set forth in Section 3 above. For
purposes of this Agreement, the term "permanent and total disability" means the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months, and the permanence and degree of which shall
be supported by medical evidence satisfactory to the Committee. Notwithstanding
anything to the contrary set forth herein, the Committee shall determine, in its
sole and absolute discretion, (i) whether the Participant has ceased to perform
services of any kind due to a permanent and total disability and, if so, (ii)
the first date of such permanent and total disability.
 
4

--------------------------------------------------------------------------------


 
9. Administration. This Agreement and the rights of the Participant hereunder
and under the Certificate are subject to all the terms and conditions of the
Plan, as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan, this Agreement and the Certificate, all of which shall be binding upon
the Participant. Any inconsistency between the Agreement or the Certificate (on
the one hand) and the Plan (on the other hand) shall be resolved in favor of the
Plan.


10. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery upon exercise of this Option such
number of Shares as shall be required for issuance or delivery upon exercise
hereof.
 
11. Adjustments. The terms of this Option, including the number and kind of
underlying shares as well as the Option Price, shall be subject to adjustment
under the circumstances and in accordance with the provisions of Section 4.4 and
17.2 of the Plan.  This Option is also subject to cancellation under the
circumstances and in accordance with the provisions of Section 4.4 of the Plan.


12. Amendment. Except to the extent necessary to avoid the imposition of
additional tax and/or interest under Section 409A of the Code with respect to
Awards that are treated as nonqualified deferred compensation, no termination,
amendment, suspension, or modification of the Plan or this Agreement shall
adversely affect in any material way the Option granted under this Agreement
without the written consent of the Participant holding such Options.
Notwithstanding the foregoing, the Committee may make adjustments to the Option
granted under this Agreement to take account of certain events as contemplated
by Sections 4.4 and 17.2 of the Plan.
 
13. Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows: if to the
Company, at its office at 4 West Rockland Road, 1st Floor, Montchanin,
Delaware  19710, Attn: Michael Barth, CFO, or at such other address as the
Company by notice to the Participant may designate in writing from time to time;
and if to the Participant, at the address shown below his or her signature on
the Certificate, or at such other address as the Participant by notice to the
Company may designate in writing from time to time. Notices shall be effective
upon receipt.
 
5

--------------------------------------------------------------------------------


 
14. Withholding Taxes. The Company shall have the right to withhold from wages
or other amounts otherwise payable to the Participant (or a Permitted Assignee
thereof), or otherwise require such Participant or Permitted Assignee to pay,
any Withholding Taxes arising as a result of the grant or exercise of this
Option, or any other taxable event occurring pursuant to the Plan, this
Agreement or the Certificate.  If, notwithstanding the foregoing, the
Participant (or a Permitted Assignee thereof) shall fail to actually or
constructively make such tax payments as are required, the Company (or its
Affiliates or Subsidiaries) shall, to the extent permitted by law, have the
right to deduct any such Withholding Taxes from any payment of any kind
otherwise due to such Participant or to take such other action as may be
necessary to satisfy such Withholding Taxes. In satisfaction of the requirement
to pay Withholding Taxes, the Participant (or Permitted Assignee) may make a
written election, which may be accepted or rejected in the discretion of the
Committee, (i) to have withheld a portion of any Shares or other payments then
issuable to the Participant (or Permitted Assignee) pursuant to any Award, or
(ii) to tender other Shares to the Company (either by actual delivery or
attestation, in the sole discretion of the Committee, provided that, except as
otherwise determined by the Committee, the Shares that are tendered must have
been held by the Participant for at least six (6) months prior to their tender
to satisfy the Option Price or have been purchased on the open market), in
either case having an aggregate Fair Market Value equal to the Withholding
Taxes.


15. Registration; Legend. The Company may postpone the issuance and delivery of
Shares upon any exercise of this Option until (a) the admission of such Shares
to listing on any stock exchange or exchanges on which Shares of the Company of
the same class are then listed and (b) the completion of such registration or
other qualification of such Shares under any state or federal law, rule or
regulation as the Company shall determine to be necessary or advisable. The
Participant shall make such representations and furnish such information as may,
in the opinion of counsel for the Company, be appropriate to permit the Company,
in light of the then existence or non-existence with respect to such Shares of
an effective Registration Statement under the Securities Act of 1933, as
amended, to issue the Shares in compliance with the provisions of that or any
comparable act.


The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares or any other security issued or issuable upon
exercise of this Option unless counsel for the Company is of the opinion as to
any such certificate that such legend is unnecessary:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.
 

--------------------------------------------------------------------------------


 
16. Miscellaneous. (a) Neither this Agreement nor the Certificate shall confer
upon the Participant any right to continuation of employment by the Company, nor
shall this Agreement interfere in any way with the Company's right to terminate
the Participant's employment at any time.


(b) The Participant shall have no rights as a stockholder of the Company with
respect to the Shares subject to this Agreement until such time as the purchase
price has been paid, and the Shares have been issued and delivered to the
Participant.
 
(c) This Agreement and the Certificate shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
 
(d) To the extent not preempted by federal law, this Agreement and the
Certificate shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to the principles of conflicts of law
which might otherwise apply.  The Participant submits to the exclusive
jurisdiction and venue of the federal or state courts of New York, as determined
by the Company in its sole discretion, to resolve any and all issues that may
arise out of or relate to the Plan, this Agreement or the Certificate.
 
(e) All obligations of the Company under the Plan, this Agreement and the
Certificate with respect to this Option shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
 
(f) The provisions of this Agreement and the Certificate are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
(g) By accepting this Award or other benefit under the Plan, the Participant and
each person claiming under or through the Participant shall be conclusively
deemed to have indicated their acceptance and ratification of, and consent to,
any action taken under the Plan by the Company, the Board or the Committee.


(h) The Participant, every person claiming under or through the Participant, and
the Company hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan, this Agreement or the
Certificate.


17. Exculpation. This Option and all documents, agreements, understandings and
arrangements relating hereto have been issued on behalf of the Company by
officers acting on its behalf, and not by any person individually. None of the
Directors, officers or stockholders of the Company, nor the directors, officers
or stockholders of any subsidiary or affiliate of the Company, shall be bound or
have any personal liability hereunder. Each party hereto shall look solely to
the assets of the Company for satisfaction of any liability of the Company in
respect of this Option and all documents, agreements, understanding and
arrangements relating hereto and will not seek recourse or commence any action
against any of the Directors, officers or stockholders of the Company or any of
the directors, officers or stockholders of any subsidiary or affiliate of the
Company, or any of their personal assets for the performance or payment of any
obligation hereunder or thereunder. The foregoing shall also apply to any future
documents, agreements, understandings, arrangements and transactions between the
parties hereto.


18. Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 
6

--------------------------------------------------------------------------------

 

INCENTIVE OPTION AWARD AGREEMENT
 
(Issued Pursuant to the  Acorn Energy, Inc. 2006 Stock Incentive Plan, as
amended and restated effective November 3, 2008)


THIS OPTION AWARD AGREEMENT ("Agreement"), effective as of the date (the
"Effective Date") set forth in the Certificate to which this Agreement is
attached (the "Certificate"), represents the grant of an incentive stock option
("Option") by Acorn Energy, Inc., a Delaware corporation (the "Company"), to the
person named in the Certificate (the "Participant"), subject to the terms and
conditions set forth below and pursuant to the provisions of the Company’s 2006
Stock Incentive Plan, originally adopted by the Company's Board of Directors on
February 8, 2007, amended and restated by the Board of Directors in September
2008 and approved by shareholders on November 3, 2008  (the "Plan").  The Option
granted hereby is intended to be an "Incentive Option" as such term is defined
in the Plan.
 
All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan. The parties hereto agree as follows:
 
8. General Option Grant Information. The individual named in the Certificate has
been selected to be a Participant in the Plan and receive a nonqualified option
grant as specified in the Certificate.


9. Grant of Option. The Company hereby grants to the Participant an Option to
purchase the number of Shares set forth in the Certificate, exercisable at the
stated Option Price, which is equal to or greater than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date specified in the
Certificate, as determined in the manner and subject to the terms and conditions
of the Plan and this Agreement.
 
10. Option Term. The term of this Option begins as of the Effective Date and
continues through the Expiration Date as specified in the Certificate, unless
sooner terminated in accordance with the terms of this Agreement.
 
11.      Vesting Period. (a) In General. Subject to the terms of this Agreement
and the Plan, this Option shall vest and be exercisable as indicated in the
Certificate.  For the specified vesting to occur on any vesting date set forth
therein, the Participant must be continuously employed by or serving as an
Employee, Director or Third Party Service Provider of the Company or any of its
Affiliates from the Effective Date through such vesting date. Except as may
otherwise be provided herein, if the Participant's employment or service as an
Employee, Director or Third Party Service Provider terminates before the last
vesting date set forth in the Certificate, the portion of the Option granted
hereby that is unvested as of the date of termination shall be automatically
forfeited.


(b) No Partial Vesting.  Except as may be otherwise set forth herein or in the
Plan, in no event shall the Participant have any rights to exercise any portion
of the Option granted hereunder prior to the date such portion vests pursuant to
the Vesting Schedule set forth in the Certificate.
 
7

--------------------------------------------------------------------------------


 
12. Exercise. The Participant, or the Participant's representative upon the
Participant's death or disability, may exercise this Option at any time prior to
the termination of the Option, subject to and as provided in Sections 3 and 8.
 
13.      How to Exercise. This Option shall be exercised by written notice to
the Committee or such other administrator appointed by the Committee, specifying
the number of Shares subject to this Option Participant desires to exercise. The
Option Price for the number of Shares with respect to which this Option is being
exercised shall be payable to the Company in full: (a) in cash or its
equivalent; (b) by cashless (broker-assisted) exercise; (c) by tendering (either
by actual delivery or attestation) previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the Option Price
(provided that except as otherwise determined by the Committee, the Shares that
are tendered must have been held by the Participant for at least six months
prior to their tender to satisfy the Option Price or have been purchased on the
open market) or (d) by any other method approved or accepted by the Committee in
its sole discretion, including, without limitation, net exercise. In no event
may the Option be exercised for a fraction of a share.
 
Unless otherwise determined by the Committee, all cash payments under all of the
methods indicated above shall be paid in United States dollars.
 
5. Designation as Incentive Stock Option. (a) Designation. This Option is
designated an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”). If and to the extent that this Option
fails to qualify as an incentive stock option under the Code, this Option shall
remain outstanding according to its terms as a nonqualified stock option.  If
the aggregate fair market value of the stock on the date of the grant with
respect to which incentive stock options are exercisable for the first time by
the Participant during any calendar year, under the Plan or any other stock
option plan of the Company or a parent or subsidiary, exceeds $100,000, then
this Option, as to the excess, shall be treated as a nonqualified stock option
that does not meet the requirements of Section 422.
 
 (b) Tax Matters. The Participant understands that favorable incentive stock
option tax treatment is available only if, among other things, (i) this Option
is exercised while the Participant is an employee of the Company or a parent or
subsidiary of the Company or within a period of time specified in the Code after
the Participant ceases to be an employee (generally 90 days or, in the case of
death or permanent disability, one year, which are less than the
post-termination exercise periods permitted under this Option as set forth in
Sections 8(b), (c) and (d) below) and (ii) there is no Disqualifying Disposition
(as defined below) of Shares acquired upon exercise of this Option. The
Participant understands that the Participant is responsible for the income tax
consequences of the Option, and, among other tax consequences, the Participant
understands that he or she may be subject to the alternative minimum tax under
the Code in the year in which the Option is exercised. The Participant will
consult with his or her tax adviser regarding the tax consequences of the
Option.
 
(c) Disqualifying Disposition Notification.  Participant agrees to notify the
Company in writing immediately after such Participant makes a Disqualifying
Disposition of any Shares acquired pursuant to the exercise of this
Option.  "Disqualifying Disposition" means any disposition (including any sale)
of such Shares before the later of (i) two years after the date the Participant
was granted the Option or (ii) one year after the date the Participant acquired
such Shares by exercising the Option. If the Participant has died before such
Shares are disposed of, these holding period requirements do not apply.
 
8

--------------------------------------------------------------------------------


 
14.      Nontransferability. This Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and may be exercised during Participant's
lifetime only by the Participant or his or her guardian or legal
representative.. No assignment or transfer of this Option in violation of this
Section 7, whether voluntary or involuntary, by operation of law or otherwise,
except by will or the laws of descent and distribution or as otherwise required
by applicable law, shall vest in the assignee or transferee any interest
whatsoever.


8. Termination of Option. (a) Termination for Cause. Except as may otherwise be
provided in a written agreement between the Company (or any Affiliate) and
Participant, in the event of the termination of the Participant's service as an
Employee, Director or Third Party Service Provider for “cause”, this Option and
all rights granted hereunder shall be forfeited and deemed cancelled and no
longer exercisable on the date of such termination, unless the Committee
determines otherwise. For purposes of this Agreement, the term "cause" shall
have the meaning set forth in any employment, consulting or similar agreement
between the Company (or any Affiliate) and the Participant or, in the event
there is no such agreement (or if any such  agreement does not contain a
definition of “cause”), the term “cause” shall mean (i) Participant’s conviction
of, guilty or no contest plea to, or confession of guilt of, any felony or other
crime involving moral turpitude, (ii) an act or omission by Participant in
connection with Participant’s employment with or service to the Company or its
Affiliates that constitutes fraud, criminal conduct, breach of fiduciary duty,
dishonesty, gross negligence, malfeasance or willful misconduct, in each case,
which the Company determines in good faith to be materially harmful or
detrimental to the Company or (iii) material breach by Participant of any
agreement with the Company or its Affiliates or continuing failure by
Participant to perform such duties as are properly assigned to Participant, in
each case, if curable, after having failed to cure the same within 30 days
following notice from the Company.  Any determination of “cause” shall be made
in the sole good faith discretion of the Committee.
 
(e) Termination Without Cause. Unless otherwise determined by the Committee, in
the event of the termination of the Participant's service as an Employee,
Director or Third Party Service Provider other than for cause or other than as a
result of the Participant's death or disability, this Option and all rights
granted hereunder shall be forfeited and deemed cancelled and no longer
exercisable on the day which is 18 months after the date of such termination,
provided, however, that (i) in no instance may the term of this Option, as so
extended, exceed the Expiration Date, and (ii) only Option(s) not previously
expired or exercised, to the extent vested and exercisable on the date of
termination, shall be exercisable (i.e. no vesting shall occur during the
aforementioned 18-month post-termination period).
 
9

--------------------------------------------------------------------------------


 
(f) Death. In the event the Participant dies while serving as an Employee,
Director or Third Party Service Provider, the Option to the extent not
previously expired or exercised shall, to the extent vested and exercisable on
the date of death, be exercisable by the estate of such Participant or by any
person who acquired such Option by bequest or inheritance, or by the Permitted
Assignee, at any time within 18 months after the death of the Participant,
unless earlier terminated pursuant to its terms, provided, however, that in no
instance may the term of the Option, as so extended, exceed the date of
expiration set forth in Section 3 above.
 
(g) Disability. In the event the Participant ceases to perform services of any
kind (whether as an Employee, Director or Third Party Service Provider) for the
Company or any of its Subsidiaries or Affiliates due to permanent and total
disability, the Participant, or his guardian or legal representative, or a
Permitted Assignee, shall have the unqualified right to exercise the vested
portion of the Option, to the extent not previously exercised or expired, as of
the first date of permanent and total disability (as determined in the sole
discretion of the Committee), at any time within 18 months after the first date
of permanent and total disability, unless earlier terminated pursuant to its
terms, provided, however, that in no instance may the term of the Option, as so
extended, exceed the date of expiration set forth in Section 3 above. For
purposes of this Agreement, the term "permanent and total disability" means the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months, and the permanence and degree of which shall
be supported by medical evidence satisfactory to the Committee. Notwithstanding
anything to the contrary set forth herein, the Committee shall determine, in its
sole and absolute discretion, (i) whether the Participant has ceased to perform
services of any kind due to a permanent and total disability and, if so, (ii)
the first date of such permanent and total disability.


9. Administration. This Agreement and the rights of the Participant hereunder
and under the Certificate are subject to all the terms and conditions of the
Plan, as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan, this Agreement and the Certificate, all of which shall be binding upon
the Participant. Any inconsistency between the Agreement or the Certificate (on
the one hand) and the Plan (on the other hand) shall be resolved in favor of the
Plan.


10. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery upon exercise of this Option such
number of Shares as shall be required for issuance or delivery upon exercise
hereof.
 
11. Adjustments. The terms of this Option, including the number and kind of
underlying shares as well as the Option Price, shall be subject to adjustment
under the circumstances and in accordance with the provisions of Section 4.4 and
17.2 of the Plan.  This Option is also subject to cancellation under the
circumstances and in accordance with the provisions of Section 4.4 of the Plan.
 
10

--------------------------------------------------------------------------------


 
12. Amendment. Except to the extent necessary to avoid the imposition of
additional tax and/or interest under Section 409A of the Code with respect to
Awards that are treated as nonqualified deferred compensation, no termination,
amendment, suspension, or modification of the Plan or this Agreement shall
adversely affect in any material way the Option granted under this Agreement
without the written consent of the Participant holding such Options.
Notwithstanding the foregoing, the Committee may make adjustments to the Option
granted under this Agreement to take account of certain events as contemplated
by Sections 4.4 and 17.2 of the Plan.
 
16. Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows: if to the
Company, at its office at 4 West Rockland Road, 1st Floor, Montchanin,
Delaware  19710, Attn: Michael Barth, CFO, or at such other address as the
Company by notice to the Participant may designate in writing from time to time;
and if to the Participant, at the address shown below his or her signature on
the Certificate, or at such other address as the Participant by notice to the
Company may designate in writing from time to time. Notices shall be effective
upon receipt.


17. Withholding Taxes. The Company shall have the right to withhold from wages
or other amounts otherwise payable to the Participant (or a Permitted Assignee
thereof), or otherwise require such Participant or Permitted Assignee to pay,
any Withholding Taxes arising as a result of (i) the grant or exercise of this
Option, or any other taxable event occurring pursuant to the Plan, this
Agreement or the Certificate or (ii) a Disqualifying Disposition of Shares.  If,
notwithstanding the foregoing, the Participant (or a Permitted Assignee thereof)
shall fail to actually or constructively make such tax payments as are required,
the Company (or its Affiliates or Subsidiaries) shall, to the extent permitted
by law, have the right to deduct any such Withholding Taxes from any payment of
any kind otherwise due to such Participant or to take such other action as may
be necessary to satisfy such Withholding Taxes. In satisfaction of the
requirement to pay Withholding Taxes, the Participant (or Permitted Assignee)
may make a written election, which may be accepted or rejected in the discretion
of the Committee, (i) to have withheld a portion of any Shares or other payments
then issuable to the Participant (or Permitted Assignee) pursuant to any Award,
or (ii) to tender other Shares to the Company (either by actual delivery or
attestation, in the sole discretion of the Committee, provided that, except as
otherwise determined by the Committee, the Shares that are tendered must have
been held by the Participant for at least six (6) months prior to their tender
to satisfy the Option Price or have been purchased on the open market), in
either case having an aggregate Fair Market Value equal to the Withholding
Taxes.
 
11

--------------------------------------------------------------------------------


 
18. Registration; Legend. The Company may postpone the issuance and delivery of
Shares upon any exercise of this Option until (a) the admission of such Shares
to listing on any stock exchange or exchanges on which Shares of the Company of
the same class are then listed and (b) the completion of such registration or
other qualification of such Shares under any state or federal law, rule or
regulation as the Company shall determine to be necessary or advisable. The
Participant shall make such representations and furnish such information as may,
in the opinion of counsel for the Company, be appropriate to permit the Company,
in light of the then existence or non-existence with respect to such Shares of
an effective Registration Statement under the Securities Act of 1933, as
amended, to issue the Shares in compliance with the provisions of that or any
comparable act.


The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares or any other security issued or issuable upon
exercise of this Option unless counsel for the Company is of the opinion as to
any such certificate that such legend is unnecessary:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.
 
16. Miscellaneous. (a) Neither this Agreement nor the Certificate shall confer
upon the Participant any right to continuation of employment by the Company, nor
shall this Agreement interfere in any way with the Company's right to terminate
the Participant's employment at any time.


(i) The Participant shall have no rights as a stockholder of the Company with
respect to the Shares subject to this Agreement until such time as the purchase
price has been paid, and the Shares have been issued and delivered to the
Participant.


(j) This Agreement and the Certificate shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
 
(k) To the extent not preempted by federal law, this Agreement and the
Certificate shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to the principles of conflicts of law
which might otherwise apply.  The Participant submits to the exclusive
jurisdiction and venue of the federal or state courts of New York, as determined
by the Company in its sole discretion, to resolve any and all issues that may
arise out of or relate to the Plan, this Agreement or the Certificate.
 
(l) All obligations of the Company under the Plan, this Agreement and the
Certificate with respect to this Option shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
 
(m) The provisions of this Agreement and the Certificate are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
12

--------------------------------------------------------------------------------


 
(n) By accepting this Award or other benefit under the Plan, the Participant and
each person claiming under or through the Participant shall be conclusively
deemed to have indicated their acceptance and ratification of, and consent to,
any action taken under the Plan by the Company, the Board or the Committee.


(o) The Participant, every person claiming under or through the Participant, and
the Company hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan, this Agreement or the
Certificate.


17. Exculpation. This Option and all documents, agreements, understandings and
arrangements relating hereto have been issued on behalf of the Company by
officers acting on its behalf, and not by any person individually. None of the
Directors, officers or stockholders of the Company, nor the directors, officers
or stockholders of any subsidiary or affiliate of the Company, shall be bound or
have any personal liability hereunder. Each party hereto shall look solely to
the assets of the Company for satisfaction of any liability of the Company in
respect of this Option and all documents, agreements, understanding and
arrangements relating hereto and will not seek recourse or commence any action
against any of the Directors, officers or stockholders of the Company or any of
the directors, officers or stockholders of any subsidiary or affiliate of the
Company, or any of their personal assets for the performance or payment of any
obligation hereunder or thereunder. The foregoing shall also apply to any future
documents, agreements, understandings, arrangements and transactions between the
parties hereto.


18. Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 
13

--------------------------------------------------------------------------------

 